DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claims has removed the previous applied prior art.  Further, the prior art do not teach or fairly suggest the amendment subject matter of” a changing mechanism configured to change a distance that separates the insertion holes of the pair of bending bodies, the changing mechanism including a second sliding mechanism, wherein an angle between a first direction in which the first sliding mechanism slides and a second direction in which the second sliding mechanism slides is acute” this in conjunction w/ the rest of the limitations set forth in the claims (see claim 1 as amended, dated 7/16/21).  Accordingly, claims 1, 3-5 are found to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt